Title: From George Washington to Major Isaac Beall, 31 March 1778
From: Washington, George
To: Beall, Isaac



Sir
Head Quarters [Valley Forge] 31st March 1778.

I have received your Letter of this date inclosing your Commission. The frequency of Resignations throughout the army is truly alarming, in the Virginia Line this Spirit unhappily seems to rage like an epidemical disease—I am at a loss to account how Gentlemen can reconcile such an abandonment of the Public Interest, at this crisis of our Affairs, either with the principles of honor or their duty to themselves and their Country—if however you think yourself warranted, and are determined to quit the Army, I must at least insist upon your retaining your Commission till the Arrival of more Officers in Camp. I am Sir Your most obedt Servt

Go: Washington

